t c memo united_states tax_court amend16robertwirengard petitioner v commissioner of internal revenue respondent docket no 18437-03x filed date r o wirengard an officer for petitioner helen f rogers for respondent memorandum opinion wells judge in a final adverse determination_letter respondent determined that petitioner did not qualify for exemption from federal income_taxation pursuant to sec_501 as an organization described in sec_501 having 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references continued exhausted its administrative remedies petitioner challenged respondent’s determination by timely filing a petition for a declaratory_judgment pursuant to sec_7428 the administrative record was submitted to the court by joint motion pursuant to rule sec_122 and sec_217 for purposes of the instant proceeding the facts and representations contained in the administrative record are accepted as true and are incorporated herein by reference the sole issue to be decided is whether petitioner qualifies for tax exemption as an organization described in sec_501 background on or about date petitioner filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code form in its form_1023 petitioner reported that it was organized as an association and that it had an address in hillsborough county florida in the form_1023 petitioner reported that it was a school petitioner’s web site described petitioner as a free school whereby education is provided via the internet on how to obtain a microloan how to establish an ira how to obtain health care and how to think about reality or other religions an article on petitioner’s web site entitled article of an unincorporated continued are to the tax_court rules_of_practice and procedure non-profit individual organization stated that the purpose of the organization is to educate as many people as possible about the existing amendment of the constitution of the united_states of america its fundamental flaws that are contrary to the views of our founding fathers and ways to correct these along with its form_1023 petitioner submitted articles of association2 hereinafter referred to as the articles the articles provided article iii purposes amend16robertwirengard is not for profit and organized exclusively for educational welfare and charitable purposes including to provide education and advocacy principally of the economic and financial sciences provide for food shelter healthcare access transportation and environments study research and test welfare healthcare and environmental models identify socio-economic and sustainability problems and provide economic solutions assist and organize employees and unemployed and unpaid workers for their and children’s welfare 2the record shows that petitioner submitted to respondent drafts of its articles of association on three separate occasions each of the three drafts was dated date the first draft was signed only by robert wirengard and submitted as an attachment to petitioner’s form_1023 the second draft set forth above was identical to the first except that it was signed by all four directors and was submitted by petitioner as an attachment to a letter to respondent dated date the third draft was not identical to the first two drafts but was substantially_similar it was signed by robert wirengard and mauricio rosas and submitted by petitioner as an attachment to a letter to respondent dated date the signature of mauricio rosas was dated date study assist and organize economic welfare arrangements and alliances for and or with other community concerns including employee employer government faith based corporate other business and environmental entities publish economic mechanisms and applications based on nobel laureate types of economic and financial theories as well publish test conclusions of models built be they successful or failures and how they may be amended or corrected to build a sustainable universe article vi by-laws provisions for the regulations of the internal affairs of amend16robertwirengard are to be determined and set forth in the by-laws the board_of amend16robertwirengard shall adopt the original by- laws thereafter by-laws may be adopted amended or repealed by the board_of directors in accordance with the by-laws any decision before the board must be concluded with unanimous vote in favor or against article viii overseers the number of directors of amend16robertwirengard shall be three or more than three as fixed from time to time by the by-laws of amend16robertwirengard the number of directors constituting the initial board_of directors is four and the names and addresses of the persons who are to serve as directors or overseers until their successors are elected or otherwise appointed and shall qualify are robert wirengard falkenburg road north fair share fl note fair share is not within tampa city limits is in an unincorporated area of hillsborough county and our post office approving the name so long as the correct zip code is used delivers to our fair share address mauricio rosas p o box tampa fl john larsen de resine carre seffner fl tom hoyt de resine carre seffner fl in witness whereof i have executed these articles of amend16robertwirengard in duplicate thi sec_31st day of date and say that i know the contents thereof and am liable for the entity both economically and financially and to the letter and in the spirit of governing laws signed rowirengard robert wirengard founder principal and agent mauricio rosas board_of directors signed mauricio rosas thomas hoyt board_of directors signed thomas hoyt john larsen board_of directors signed john larsen petitioner subsequently submitted to respondent a document entitled agreement to amend hereinafter referred to as the agreement in which petitioner agreed to enact the following amendment to the articles a b the organization is organized exclusively for charitable religious educational and or scientific purposes under sec_501 of the internal_revenue_code no part of the net_earnings of the organization shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the organization shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in the purpose clause hereof no substantial part of the activities of the organization shall be the carrying on of propaganda or otherwise attempting to influence legislation and the organization shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of any candidate for public_office notwithstanding any other provision of this document the organization shall not carry on any other activities not permitted to be carried on a by an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or b by an organization contributions to which are deductible under sec_170 of the internal_revenue_code or corresponding section of any future federal tax code c the organization will not discriminate based on gender race religion disability or ethnic or national origin the agreement stated that the amendment would be adopted in accordance with petitioner’s internal rules of operation robert wirengard alone signed the agreement the agreement was not signed by all directors as required by article vi of the articles as an attachment to a letter dated date petitioner submitted to respondent a document entitled by-laws of amend16robertwirengard under review hereinafter referred to as the bylaws the bylaws provided article i name sec_1 the name of this organization shall be amend16robertwirengard with its divisions and wholeness through the circle of life ministry united health payers united arrangements united affiliations and united bank severally and jointly of amend16robertwirengard we are an integral part of our local community hillsborough county florida and the united_states of america and our greater community all territories nations our earth and our universe article ii purpose and policy sec_1 purpose to teach about apply and treat each as each would be treated article ix programs divisions sec_1 authorization the principles of treating each as each would be and freedom to choose without dictate threat or coercion adopted by us as a whole constitute the authorization for the adoption of programs sec_2 programs the programs shall consist of those issues chosen for concerted study and action sec_3 current agenda and continuing responsibilities these categories of programs are defined as follows a the current agenda focuses on universal market priced healthcare the absence of which in the united_states involves a million people in medical mishaps including losses of lives and a half million personal bankruptcies impoverishments annually involving healthcare debts the healthcare issue is eminent as a national issue and in local governmental issues limited to indigent care through a general_sales_tax b the continuing responsibilities shall consist of working with local_government staff in its objective to co-pilot universal market priced healthcare currently having established a health insurance study work group relative to this c the long term agenda of which healthcare represent close to a third is the elimination of poverty and war or put positively having world wide peace unfair activity violence and terrorism being preempted by treating each as each would be that each should have needs met and work and trade freely for more than what the needs of sustenance are article i sec_1 of the bylaws provides that petitioner is organized into five divisions circle of life ministry united health payers united arrangements united affiliations and united bank petitioner’s web site provided the following description of the five divisions for welfare purposes and what may be described as scientific and experimental models practical applications and or assistance programs divisions of amend16robertwirengard exist these similar to colleges within a university are united arrangements of amend16robertwirengard - educational practical and real welfare application purposes and assuring compliance with the multi employer welfare arrangement of the employee retirement income security act passed by the u s congress and under the u s department of labor this school may remain in perpetuity until the end of poverty and systematic impoverishment united health payers of amend16robertwirengard mary lasano nurse and consultant - experimental model for market-priced universal healthcare in a non-socialist society once the success that is envisioned is accomplished it is expected that this one-payer system will be bought out at future cost to become an efficient one-payer system established as a government sponsored_entity much as the u s federal reserve system currently is a gse united bank of amend16robertwirengard devara sims tampa police dept reach out consultant and trustee - a non-profit banking facility for people and businesses to learn about and apply banking products and services establish ira’s pooling of funds also for other financial services such as electronic payroll depositing for small firms including possibly for our no-profit united health payers deposits accruals and disbursements or employees being able to pull partial cash funds from payrolls of their employers for a day’s work as well as store year to date information on wages tax withholdings and benefit costs micro loans to persons and small businesses mainly for work or volunteer initiatives dollar_figure already has been donated for this endeavor circle of life ministry of amend16robertwirengard merry wiesenborn director volunteer trustee - provides food and shelter for needy transportation financial assistance for single mothers particularly those who have experienced violent physical abuse cash assistance for food shelter and education plus transportation needs exceeds dollar_figure plus dollar_figure in loaner vehicle assets are tied up potential center specifically for working with youth involving hate crime religious studies discussions and advocacy as regards religions of wiesenborn’s circle of life ministry and realism as opposed to or inclusive of faiths in a deity or deities possibly of the more modern government preferred religions such as of judeo-christianity or islam etc its doctrines are based on the natural earth and universe spirit of people big boom theory treating others as one wants to be treated amending where we are wrong repairing where we have hurt and civil and consensual activities as opposed to systematic corruption that can stem from the concentration of power in governments or from individual violent abuses often the physical power of a man over a woman rather than logic and reasonability or the difficult challenge of teaching children without expeditiously inflicting pain that causes long term and deep problems united alliances of amend16robertwirengard3 mauricio rosas independent citizen activist and trustee - advocacy and reach out program to join in common grounds with other businesses government schools and universities community concerned including those concerned with global healthcare environmental issues and community sustainability from local tomorrow matters league of women voters independent citizens aclu results amnesty international planned parenthood to the federal reserve bank of the u s and other central banks united nations international monetary fund and world bank and faith based organizations in a letter to respondent dated date petitioner described the organization as a university based on theory whereas the five divisions are subordinate colleges arranged to complete the fundamentals of a micro-society’ a laboratory’ and teaching facility the letter described the separate functions of the divisions as follows united bank deals with monetary aspects in our mirco-society and is about how to go about setting up providing and receiving microloans individuals learning and doing so some dollar_figure in cash and loan receivables having been donated by robert wirengard to united bank and one microloan having been established with arm’s distance controls - authorization by the director united arrangements is the legal avenue as a multi employer welfare arrangement under erisa allowing us to work independently of regulations that regulate private sector welfare agents such as healthcare insurance firms for example as a mewa we are not required to be licensed insurance representatives nor to have cash reserves committed for coverage it allows us people as individuals and private sector firms for example to work together to arrange for affordable health care something 3united alliances of amend16robertwirengard is presumably the same division designated in the bylaws as united affiliations considered to be a welfare arrangement for employees and their family our community united affiliations is the legal channel that will allow our actual reach- out to involve all community members - from both private and government sectors as well as all ranges of persons or associations within each - and for us to work together as individuals or groups for common goals for example or for affordable healthcare a learning and application process to the benefit of everyone and circle of life ministry about getting food shelter and healthcare for each other again to the community’s welfare and while dealing with the common notions of conscience or faith based charity the letter distinguished petitioner from founder and board member robert wirengard who petitioned and lobbied federal and state government officials and in december of presented a healthcare model to the health care advisory board_of hillsborough county in a letter dated date respondent issued a final adverse_ruling with respect to petitioner’s claim for exemption respondent based the ruling on his determination that petitioner failed to establish that petitioner was organized exclusively for exempt purposes petitioner was operated exclusively for exempt purposes petitioner’s net_earnings will not inure to the benefit of private individuals or serve private interests and petitioner was not an action_organization within the meaning of sec_1_501_c_3_-1 income_tax regs 4robert wirengard proposed that government pay the costs of healthcare services for individuals to the extent of the average costs for such services discussion sec_501 exempts from federal taxation organizations described in sec_501 to qualify as an organization described in sec_501 an organization must satisfy each of the following four requirements it must be organized and operated exclusively for certain specified exempt purposes no part of its net_earnings may inure to the benefit of a private_shareholder_or_individual no part of its activities may constitute intervention or participation in any political campaign on behalf of any candidate for public_office and no substantial part of its activities may consist of political or lobbying_activities see sec_501 fla hosp trust fund sec_501 exemption from taxation --an organization described in subsection c shall be exempt from taxation sec_501 list of exempt_organizations --the following organizations are referred to in subsection a corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or continued v commissioner 103_tc_140 affd 71_f3d_808 11th cir am campaign acad v commissioner 92_tc_1053 ihc health_plans inc v commissioner tcmemo_2001_246 affd 325_f3d_1188 10th cir sec_501 provides for the following exempt purposes religious charitable scientific testing for public safety literary educational and prevention of cruelty to children or animals sec_1_501_c_3_-1 income_tax regs it is well established that our inquiry focuses on the reasons given by the commissioner for denying an organization’s application_for exemption see 71_tc_202 thus in making our declaration we do not engage in a de novo review of the administrative record see am campaign acad v commissioner supra pincite 71_tc_102 69_tc_570 the first of the sec_501 requirements mandates that an organization be organized exclusively for one or more of the exempt purposes the exempt purposes requirement is met only if the organization satisfies the organizational as well as the continued intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office operational_test see sec_1_501_c_3_-1 income_tax regs the organizational_test is set forth in sec_1 c - b i i an organization is organized exclusively for one or more exempt purposes only if its articles of organization as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes the term articles of organization includes an organization’s articles of association sec_1 c - b income_tax regs furthermore to satisfy the organizational_test an organization must serve a public rather than a private interest see sec_1_501_c_3_-1 income_tax regs 88_tc_1 affd without published opinion 838_f2d_465 4th cir 78_tc_280 69_tc_554 even if an organization’s articles of organization set forth purposes no broader than those specified in sec_501 the organization is not organized exclusively for exempt purposes if such articles expressly empower it to carry on other than as an insubstantial part of its activities activities not in furtherance of one or more exempt purposes sec_1 c - b iii income_tax regs in the instant case the enumerated activities set forth in article iii of the articles are broad in scope and vague in description for instance the articles empower petitioner to provide economic solutions to identified socioeconomic problems such activities do not necessarily further an educational or charitable purpose regardless of the fact that the articles state that petitioner is organized exclusively for educational welfare and charitable purposes see id this court has held however that the mere existence of power to engage in activities other than those set out in sec_501 does not in itself prevent an organization from meeting the organizational_test 72_tc_42 a determination of whether an organization is organized exclusively for exempt purposes is based on an examination not only of the articles of organization but also of other evidence in the administrative record see peoples translation ser newsfront intl v commissioner supra gen 7the enumerated activities include providing education and advocacy principally of the economic and financial sciences providing healthcare and transportation testing welfare healthcare and environmental models providing economic solutions to identified socio-economic and sustainability problems assisting and organizing employees and organizing economic welfare arrangements conference of the free church of am v commissioner 71_tc_920 69_tc_615 consequently an examination of the administrative record in the instant case for evidence that the enumerated activities of the articles will further an exempt_purpose is appropriate we understand petitioner’s contention to be that it is a school organized to disseminate theory to the public at-large via petitioner’s web site and to engage in the practical application of such theory through its five divisions petitioner includes banking activities among such practical applications as noted above the articles expressly empower petitioner to identify socioeconomic problems and provide economic solutions article i of the bylaws establishes united bank as one of petitioner’s five organizational divisions but does not further describe the organization or operations of united bank petitioner’s web site stated that united bank of amend16robertwirengard would provide banking products and services to individuals and businesses according to the web site such services include establishing iras pooling funds electronic payroll deposits for small firms and possibly for united health payers accruals disbursements and providing micro loans in its letter of date petitioner stated that united bank is primarily distinguished from commercial banks in that united bank is neither incorporated nor a member of the fdic rather robert wirengard assumes all liability related to united bank petitioner stated that loans were to be of micro- level small nature to help small’ people economically to get on their feet petitioner provided respondent with a sample microloan note which imposed a 6-percent interest charge according to petitioner as of date united bank had made a single loan which resulted in default respondent contends that united bank does not further any exempt_purpose petitioner contends that united bank would help the poor by extending microloans and contends generally that petitioner lacks a profit_motive based upon our review of the record we conclude that through united bank of amend16robertwirengard petitioner is empowered to engage in activities not in furtherance of an exempt_purpose the record reveals that united bank would carry on the activities of a commercial bank such as extending personal and commercial loans for a stated_interest petitioner’s stated purpose of extending loans to low-income individuals and small businesses petitioner’s lack of profit-motive and united bank’s lack of fdic insurance do not establish that the commercial banking activities of united bank would further an exempt_purpose the activities of united bank would constitute a substantial part of the activities of amend16robertwirengard based on the foregoing petitioner does not satisfy the organizational_test of sec_1_501_c_3_-1 income_tax regs and is not organized exclusively for one or more exempt purposes as required by sec_501 consequently petitioner is not entitled to the declaratory_judgment it seeks we need not address respondent’s contentions that petitioner was not operated exclusively for exempt purposes that petitioner’s net_earnings will inure to the benefit of private individuals or serve private interests and that petitioner is an action_organization within the meaning of sec_1_501_c_3_-1 income_tax regs to reflect the foregoing decision will be entered for respondent
